Citation Nr: 0930322	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision in which the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), in pertinent part, denied the issues on 
appeal.  


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not manifested in 
service or until many years thereafter, and degenerative disc 
disease (DDD), spondylosis, and degenerative facet joints of 
the lumbar spine are not related in any way to the Veteran's 
active duty.  

2.  A chronic right knee disability was not shown in service 
or for many years thereafter, and degenerative joint disease 
(DJD) of the right knee is not related in any way to service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  [The timing defect of this 
correspondence was cured the RO's subsequent re-adjudication 
of the service connection claims on appeal and issuance of a 
supplemental statement of the case in July 2008.]  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and pertinent VA outpatient treatment records.  
Further, the Veteran submitted relevant private outpatient 
treatment records.  Next, specific VA medical examinations 
pertinent to the issues on appeal were obtained in March 2004 
and in July 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

The Board acknowledges that, after the issuance of the last 
supplemental statement of the case in July 2008, additional 
VA outpatient treatment records were received.  Most of these 
reports reflect psychiatric treatment that the Veteran has 
recently received.  Other records confirm low back and right 
knee pathology-evidence previously considered by the RO.  
Those documents do not, however, discuss the etiology of the 
Veteran's low back and right knee problems.  

Consequently, the Board finds that the additional records 
received since the July 2008 supplemental statement of the 
case are not pertinent to the current appeal.  A remand to 
accord the agency of original jurisdiction the opportunity to 
re-adjudicate the issues on appeal in light of this 
additional evidence is, therefore, not necessary.  See 
38 C.F.R. § 19.31(b) (2008) (which stipulates that a 
supplemental statement of the case will be issued upon the 
agency of original jurisdiction's receipt of additional 
pertinent evidence after a statement of the case or the most 
recent supplemental statement of the case has been issued) 
(emphasis added).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Also, where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that in 
April 1978 he reported to an orthopedic clinic complaining 
that his right knee was collapsing, although he did not have 
locking or swelling.  His range of motion was normal, and no 
effusion or crepitus was observed.  These symptoms apparently 
resolved, as there was no follow-up treatment.  Moreover, a 
physical profile from January 1979 did not note any right 
knee symptomatology.

In April 1981, the Veteran again complained of pain that 
radiated toward the interior of the knees.  Pain was observed 
upon palpation of the patellar ligaments, but no swelling or 
instability was observed.  At that time, he was diagnosed 
with stress or trauma to the knees, with possible 
inflammation of the bursa.  However, a subsequent evaluation 
did not diagnose any disorder to the Veteran's right knee.  
These symptoms also apparently resolved, as he did not seek 
any follow-up treatment.  Additionally, his separation 
physical examination in May 1983 did not note any right knee 
disorders.  

Concerning his low back history, the Veteran also reported 
pain in his right lower back in March 1983.  At that time, he 
had a decreased range of motion, his straight line raise test 
was limited to 60 degrees for the right leg, and he had pain 
upon palpation and percussion.  At that time, he was 
diagnosed with either pleuritis or, in the alternative, a 
muscle strain.  

The Veteran reported to a battalion aid station complaining 
of low back pain on his right side shortly thereafter in May 
1983.  It was noted that he had no history of trauma to that 
area, and was subsequently diagnosed with muscle spasms.  A 
medical clinic evaluation that same day diagnosed muscular 
pain, but also contemplated the possibility of early 
hepatitis.  However, the Veteran's separation physical 
examination, which occurred only one day after this visit to 
the medical clinic, did not note any low back symptomatology 
despite complaints of low back pain only the day before.  
	
	Next, post-service evidence does not reflect either low back 
or right knee symptomatology for many years after active duty 
service.  Specifically, the Veteran's first complaints of a 
low back disorder since active duty was not until July 2002, 
when he complained of chronic back pain.  Radiographic 
imaging in July 2003 indicated early degenerative 
osteoarthritis, which was believed to be most likely on a 
posttraumatic basis at the L1-L2 disc.  
	
	An MRI in August 2003 indicated diffuse degenerative changes 
at the L1-L2 disc, and moderate central canal stenosis was 
observed at the L4-L5 disc.  The L5-S1 disc also showed 
diffuse degenerative changes with foraminal stenosis, but no 
central canal stenosis.  
	
	Regarding the Veteran's right knee claim, the first evidence 
since active duty of a right knee disorder is dated in 
September 2003.  There, he complained of a limited range of 
motion and numbness in his right leg, although it is not 
clear whether he was referring to his right knee in 
particular.  
	
	The first identification of a right knee disorder in 
particular occurred at his VA examination in July 2008.  
There, he claimed that he had a piece of metal removed from 
his right knee a couple of years before, and he was unable to 
stand or walk to any significant extent.  An X-ray of the 
joint revealed osteophytes in the medial joint space and 
minor enthesopathic changes in the right patella.  However, 
no fractures or osseous abnormalities were noted, and the 
examiner diagnosed mild DJD of the right knee.  
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating 
to his right knee and low back after he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
it is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorders began in service 
and continued thereafter, post-service evidence does not 
reflect treatment for these disorders for at least 19 years 
following active service.  
	
	Moreover, prior to the initial examination findings of low 
back and right knee pathology in July 2002 and September 
2003, respectively, the Veteran was evaluated in May and June 
2002.  At those times, his lumbar spine was observed to be 
normal upon visual inspection and palpation.  In particular, 
he had normal range of motion of his lumbar spine.  
Additionally, at those same evaluations, the joints in his 
right lower extremity were also observed to be normal.  Such 
clinical evidence contradicts the Veteran's assertions.  See 
Caluza, 7 Vet. App. at 498.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of treatment 
for 19 years following active duty, and the lack of 
observable symptoms during evaluations during that span of 
time, and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back or right knee disorders to active duty, 
despite his contentions to the contrary.  
	
	To that end, the Board places significant probative value on 
a July 2008 VA examination undertaken specifically to address 
the issues on appeal.  At that time, the Veteran reported 
that he injured his right knee while in the Army, but he did 
not know how.  Since that time, he claimed, he has 
experienced intermittent pain, giving way, and locking of the 
knee.  Additionally, he claimed he could not walk more than a 
few yards at a time.
	
	A physical examination of his knee indicated, as was noted 
above, a normal range of motion with no observable ankylosis 
or arthritis.  An X-ray revealed tiny osteophytes in the 
medial joint space, leading to a diagnosis mild DJD of the 
right knee.  
	
	At that same examination, the Veteran also related having 
felt intermittent back pain since active duty, although there 
was no specific trauma associated with these symptoms.  The 
Veteran reported that the pain became more constant in the 
1990's.  No lordosis or scoliosis was observed, but his range 
of motion was limited.  Based on the August 2003 magnetic 
resonance imaging results, the examiner diagnosed DDD and 
spondylosis with degenerative facet joints.  
	
	Significantly, the examiner opined that the Veteran's low 
back and right knee disorders were less likely than not 
attributable to active duty.  The examiner reflected that the 
symptoms the Veteran experienced while on active duty had 
resolved and were not manifested again for 19 years.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover-
and of particular significance to the Board-is the fact that 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a right knee disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


